DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1 and 2 is/are pending.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 1 and 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jie Yang (Reg. No. 77,665) on 28 September 2021.

The application has been amended as follows: 
IN THE CLAIMS:
1. A lithium ion battery separator, characterized in that:

wherein the COPET and PE are distributed as an islands-in-sea form,
with the COPET being the islands and the PE being the sea,
then the POY fibers are arranged as a fabric with a breadth by means of beam-warping,
the fabric is subjected to stretching and 
while the PP and the COPET having higher melting points than the PE are formed as fibers evenly distributed in the PE film, and
then the COPET is dissolved away by means of an alkali solution such that a place where the COPET is present in the PE film become pores and the PP become a skeleton of the PE film,
thus finally forming the lithium ion battery separator.

Allowable Subject Matter
Claim(s) 1 and 2 is/are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Amagasa (JP 2006-169665 A).
Amagasa discloses a lithium ion battery separator, characterized in that: composite fine- denier POY fibers with polypropylene PP acting as a core (see polypropylene, [0036]) and alkali-soluble polyester COPET (see lactic acid polymer, [0031]) and polyethylene PE (see ethylene, [0036]) acting as a skin are produced by means of a chemical fiber composite spinning 
Amagasa does not disclose, teach, or suggest the following distinguishing feature(s):
A lithium ion battery separator, characterized in that alkali-soluble polyester COPET and polyethylene PE acting as a skin, with the COPET being islands in a sea of the PE, while the PP and COPET components having higher melting points than the PE are formed as fibers evenly distributed in a PE film, and then the COPET is dissolved away by means of an alkali solution such that a place where the COPET is present in the film become pores and PP fibers become the skeleton of the film, thus finally forming the lithium ion battery separator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725